Citation Nr: 0125528	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  00-22 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly compensation by reason of need 
for regular aid and attendance or by reason of being 
permanently housebound.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from May 1962 to April 1964 and 
from June 1964 to June 1975.  He also had a period of active 
duty for training in June 1984.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has the following service-connected 
disabilities: status post left hemilaminectomy at L5 with 
degenerative joint disease, rated as 60 percent disabling; 
incontinence due to prostate enlargement associated with the 
service-connected back disability, rated as 40 percent 
disabling; type II diabetes mellitus, rated as 20 percent 
disabling; and adjustment disorder with depressed mood 
associated with the service-connected back disability, rated 
as 10 percent disabling.  A total disability rating based on 
individual unemployability due to service-connected 
disability is in effect from December 1987.     

3.  The veteran requires assistance with some dressing and 
bathing activities due to service-connected disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
by reason of need for regular aid and attendance are met.  
38 U.S.C.A. §§ 1114, 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).     



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory and regulatory provisions.  
That is, by way of the June 2000 rating decision, August 2000 
statement of the case, and subsequent supplemental statements 
of the case, the RO provided the veteran and his 
representative with the applicable laws and regulations and 
gave notice as to the evidence needed to substantiate the 
claim.  In addition, the RO has secured VA treatment records 
and afforded the veteran a VA examination.  The veteran 
submitted an examination report from a private physician; he 
has not authorized VA to obtain any other private records.  
Finally, the veteran has had the opportunity to submit 
evidence and argument in support of his claim.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

Review of the claims folder revealed that the veteran has 
been service connected for status post left hemilaminectomy 
at L5-S1 since 1975.  In a December 1998 rating decision, the 
RO increased the disability rating to 60 percent and 
established a total disability rating based on individual 
unemployability effective December 1987.  

Records from the Social Security Administration (SSA) 
indicated that the veteran became disabled for purposes of 
receiving SSA disability benefits in August 1987.  Documents 
reflected the finding that he had not engaged in 
substantially gainful activity since that time due to low 
back pain that radiated to the left leg.  He had previously 
worked as a police officer, narcotics agent, and a postal 
carrier.  

In December 1999, the RO received a report of private 
physical examination performed in November 1999.  The report 
revealed complaints of back pain, decreased range of motion, 
muscle spasm, bowel and bladder incontinence, and bilateral 
feet swelling.  Pertinent findings included absent right 
ankle deep tendon reflex and left straight leg raise.  The 
diagnosis was severe sciatic neuropathy, moderate 
degenerative joint disease of the lumbar spine, and severe 
lumbar degenerative disc disease.  It was noted that the 
veteran left his home three times a week for physician 
appointments or to pick up prescriptions.  He used a cane and 
occasionally a wheelchair.  Concerning restrictions to motion 
or other actions, the physician stated that the veteran was 
unable to ambulate secondary to pain of the low and mid back 
and was unable to use the bilateral lower extremities well 
secondary to numbness and tingling.  It was noted that the 
veteran was bedridden; could not walk or get around, dress 
and undress himself, attend to the needs of nature without 
assistance; could not keep himself ordinarily clean and 
presentable; and was not physically or mentally able to 
protect himself from the everyday hazards of life.  He was 
not blind; there was no complete loss of bladder or anal 
sphincter control; and he was not confined to a nursing home.  

The veteran was afforded a VA neurology examination in May 
2000.  The examiner noted that he reviewed the claims folder 
for the examination.  The veteran's complaints included back 
pain with radiation down the left leg and some bowel and 
bladder leakage.  He had not worked since 1986.  On 
examination, strength was 5.5 throughout.  Reflexes were 
reduced in the left quadriceps, but were otherwise normal.  
Sensory testing was unremarkable.  Rectal sphincter tone was 
within normal limits.  The veteran walked with a limp in the 
left leg and used a cane.  The diagnosis was status post left 
hemilaminectomy at L5 with chronic low back pain.  The 
examiner noted that electromyography was negative for 
definite radiculopathy.  He added that the exact etiology of 
the bowel and bladder symptoms was unclear.  

Also in May 2000, the veteran underwent a VA orthopedic 
examination.  Again, the examiner noted that he reviewed the 
claims folder for the examination.  The veteran reported 
having constant low back pain and bilateral leg pain that 
traveled from the thighs into the calves and feet.  The pain 
was more severe on the left.  Any ambulation seemed to 
accentuate the left leg pain and led to thigh and calf 
cramping.  He had severe right leg pain after walking for 
about 15 minutes.  It took an hour or more of rest to get any 
relief of severe back and leg pain.  The veteran used a cane 
for short walking distances; he occasionally used a 
wheelchair for longer trips.  He was able to ride in a 
vehicle for about 50 minutes; he did not drive.  He had 
increased back and leg pain with coughing or sneezing.  
Typically, the veteran stayed in bed 13 to 16 hours a day.  
For the remaining time, he sat or reclined.  He denied doing 
any work around the house.  He needed hand rails to assist 
him with stairs and in the bathroom.  The veteran was able to 
perform some dressing activities, but required assistance to 
put on pants, socks, and shoes.  He took pain medication and 
used a transcutaneous electrical nerve stimulation (TENS) 
unit.  He did not use a back support or brace.  

On orthopedic physical examination, the veteran required 
partial assistance with dressing and undressing as discussed 
in the history.  There was slight flattening of lumbar 
lordosis and palpable tenderness about the paralumbar and 
posterior gluteal musculature.  The veteran was unable to 
perform any flexion or extension movements of the spine; what 
little movements he did perform appeared to occur through the 
hips.  Tight and left lateral flexion and rotation were to 5 
to 10 degrees at most, with complaints of discomfort.  In the 
sitting position, he was able to bring the right knee to the 
fully extended position but complained of increased back and 
posterior thigh pain.  He was able to bring the left knee to 
15 degrees of flexion before complaining of increased 
posterior thigh and back pain.  In the supine position, there 
was straight leg raising to 45 degrees on the right and 30 
degrees on the left before complaining of posterior thigh and 
back pain.  Attempts at testing the left quadriceps muscle 
were unsuccessful due to reports of back and thigh pain.  
Other leg muscles bilaterally tested as normal.  Deep tendon 
reflexes were 1+ at the knees bilaterally and absent at the 
ankles bilaterally.  Sensation was grossly normal in the 
right leg but diminished over the lateral aspect of the left 
leg and foot.  The diagnosis was lumbar spondylosis with 
evidence of lower extremity radiculopathy.  

In a June 2000 rating decision, the RO denied the veteran's 
claim for special monthly compensation.  The veteran timely 
appealed that decision.  In statements associated with the 
June 2000 notice of disagreement, the veteran emphasized the 
findings from the private physician's November 1999 report 
that supported his claim for special monthly compensation.  
He added that he was virtually housebound and required 
assistance from his wife to dress and bathe.  The veteran 
offered similar statements in his October 2000 substantive 
appeal and August 2001 correspondence.    

According to the most current rating action, dated in 
September 2001, the veteran had the following service-
connected disabilities: status post left hemilaminectomy at 
L5 with degenerative joint disease, rated as 60 percent 
disabling; incontinence due to prostate enlargement 
associated with the service-connected back disability, rated 
as 40 percent disabling; type II diabetes mellitus, rated as 
20 percent disabling; and adjustment disorder with depressed 
mood associated with the service-connected back disability, 
rated as 10 percent disabling.     

Analysis

Special monthly compensation is payable to a person who is 
permanently bedridden or so helpless as a result of service-
connected disability that they are in need of the regular aid 
and attendance of another person. 38 U.S.C.A. § 1114(l) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.350(b) (2001).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
"Bedridden," i.e., the veteran is actually required to 
remain in bed, will be a proper basis for the determination.  
38 C.F.R. § 3.352(a).  

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others. Id. 

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more or is permanently housebound by 
reason of service-connected disability or disabilities.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).  A veteran is 
"permanently housebound" when he is substantially confined 
to his house (ward or clinical areas, if institutionalized) 
or immediate premises due to service-connected permanent 
disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.351(d)(2). 

In this case, the Board finds that the criteria for awarding 
special monthly compensation by reason of the need for 
regular aid and attendance are met.  The medical evidence, 
both VA and private, shows that the veteran has reduced 
function due to symptoms associated with the service-
connected back disability that results in the need for 
assistance with some dressing activities (i.e., putting on 
pants, socks, and shoes) and some bathing activities.  
Eligibility for special monthly compensation by reason of 
regular need for aid and attendance requires that at least 
one of the factors set forth in VA regulation is met.  Turco 
v. Brown, 9 Vet. App. 222, 224 (1996).  The veteran's need 
for assistance in dressing and undressing satisfies at least 
one listed factor.   Therefore, resolving doubt in the 
veteran's favor, the Board finds that the evidence supports 
the award of special monthly compensation by reason of the 
need for regular aid and attendance.  38 U.S.C.A. 
§§ 1114, 1155, 5107(b); 38 C.F.R. §§ 3.350, 3.351, 3.352; 66 
Fed. Reg. at 45,630 (to be codified as amended at 38 C.F.R. § 
3.102). 


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, special monthly compensation by reason of 
the need for regular aid and attendance is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

